225 Ga. 190 (1969)
167 S.E.2d 151
STEVENSON
v.
CITY OF ATLANTA.
25078.
Supreme Court of Georgia.
Argued March 10, 1969.
Decided March 20, 1969.
*191 Albert M. Horn, for appellant.
Robert S. Wiggins, for appellee.
GRICE, Justice.
This court's jurisdiction of this appeal is predicated upon the case being one in equity. For a case to be one for equity jurisdiction it must contain both allegations and prayers for equitable relief. Hudon v. North Atlanta, 219 Ga. 179 (132 SE2d 74). Here, there is no allegation as to any need for equitable relief or as to the inadequacy of remedies at law. The only allegation relating to equitable relief is the complainant's statement that it is brought "pursuant to 110 Ga. Code 1101 et seq. for declaratory judgment and injunctive relief." In this situation, the fact that there are prayers for injunctive relief does not make the case an equity one. What was said in Hudon v. North Atlanta, 219 Ga. 179, supra, is applicable here: "While there is a prayer for permanent injunction, the allegations are insufficient to authorize the grant of such relief, and it such a prayer alone determined jurisdiction, litigants could require this court to review every case as being within the jurisdiction of the court as an equity matter by adding such a spurious prayer."
Transferred to the Court of Appeals. All the Justices concur.